Citation Nr: 0603192	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  02-16 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence was received to reopen a 
claim for entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 (West 2002) for a left 
hand/wrist disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
for additional development in December 2003.


FINDINGS OF FACT

1.  In a March 2000 rating decision entitlement to 
compensation benefits was denied for a left hand/wrist 
disability, essentially based upon a finding that the 
evidence did not demonstrate a present disability.

2.  Evidence added to the record since the March 2000 rating 
decision is either cumulative or redundant of the evidence of 
record or does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received and a claim 
of entitlement to compensation benefits for a left hand/wrist 
disability may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified of the VCAA duties to assist by 
correspondence dated in January 2002 and October 2004.  All 
identified and authorized records relevant to the issue on 
appeal have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  The available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a March 2000 rating decision entitlement to compensation 
benefits was denied for a left hand/wrist disability.  The RO 
found, in pertinent part, that the evidence of record did not 
demonstrate a present disability for which compensation could 
be awarded.  VA medical records show that electromyography 
and nerve conduction studies in October 1998 were within 
normal limits.  The veteran did not appeal the March 2000 
rating decision and it has become final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104 (2005).

The evidence added to the record since the March 2000 rating 
decision includes the veteran's requests to reopen his claim, 
VA outpatient treatment records dated from December 2001 to 
February 2002, and the report of a March 2005 VA examination.  
The outpatient treatment records include complaints of left 
wrist pain, as well as reference to other disabilities 
unrelated to this claim.  On March 2005 VA examination, the 
veteran complained of left wrist pain due to numerous 
unsuccessful needle sticks during a blood gas test at a VA 
medical facility in 1995.  The examiner noted, in essence, 
that based upon review of the claims file and physical 
examination there was no objective evidence of any 
identifiable anatomic pathology.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the last 
decision is either cumulative or redundant of the evidence of 
record or does not raise a reasonable possibility of 
substantiating the claim.  The evidence added to the record 
does not include any additional information of a present left 
hand/wrist disability.  The veteran's subjective complaints 
of left upper extremity pain, weakness, and tingling are 
essentially cumulative of his prior contentions and do not 
raise a reasonable possibility of substantiating the claim.  

The VA outpatient treatment records and the March 2005 VA 
examination report are new evidence; however, the Board finds 
these documents cumulative of the medical evidence previously 
of record.  The examiner, in essence, found no present 
objective evidence of a left hand/wrist disability.  It is 
significant to note that the Court has held that a veteran's 
statements as to subjective symptomatology alone (such as 
pain), without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) aff'd in 
part, vacated and remanded in part on other grounds by 259 
F.3d 1356 (Fed. Cir. 2001).  As the information provided in 
support of the application to reopen a claim for entitlement 
to VA benefits does not include new and material evidence, 
the application to reopen the claim must be denied.


ORDER

The appeal to reopen a claim for entitlement to compensation 
benefits for a left hand/wrist disability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


